Case 1:19-cv-24138-DPG Document 44-2 Entered on FLSD Dd ABET TEHEAEL BAT HEUEEHIGRESE TEL EH

CFM SOL SROSS Llores
OR Bk 28129 Pas 1240 - 12415 (2pgs)
RECORDED 05/30/2012 15:50:29
DEED DOC TAX 457000.00
SURTAX 33 750,00
HARVEY RUVINy CLERK OF COURT
This Instrument Was Prepared By, MIAMI-DADE COUNTYs FLORIDA
Paul Feldman, Esq.
Paul Feldman, P.A.
2750 NE 185” Street, Suite 303
Aventura, Florida 33180

Return To:

Thomas V. Eagan, Esq.

Squire Sanders (US) LLP

200 South Biscayne Boulevard, Suite 4100
Miami, Florida 33131

Property Appraiser Identification No.: (RESERVED)
02-3226-001-0100

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED made this _!7) _ day of May, 2012, between 1920 COLLINS
REALTY LLC, a Florida limited liability company, (the "Grantor"), whose mailing address is 641 Lexington
Avenue, 8th Floor, New York City, NY 10022; and GREYSTONE TERRA FIRMA, LLC, a Florida limited
liability company (the "Grantee"), whose mailing address is C/O Trans Inns Management, Inc., 4111 Andover
Road, Suite 110-W, Bloomfield Hills, MI 48302May.

 

That Grantor, for and in consideration of the sum of TEN DOLLARS ($10.00) and other good and
valuable consideration, to it in hand paid by Grantee, the receipt and sufficiency whereof is hereby
acknowledged, does hereby grant, bargain, sell, alien, remise, release, convey and confirm unto Grantee the
following property (the "Property") lying and being in Miami-Dade County, Florida, and more particularly
described as:

NORTH 1/2 OF LOTS 1, 2, AND 3, BLOCK "D", PLAT OF OCEAN FRONT PROPERTY OF
THE MIAMI BEACH IMPROVEMENT COMPANY, ACCORDING TO THE PLAT
THEREOF AS RECORDED IN PLAT BOOK 5, PAGE 7, OF THE PUBLIC RECORDS OF
MIAMI-DADE COUNTY, FLORIDA.

SUBJECT TO:

1. All easements, conditions, covenants, restrictions, reservations, limitations and agreements of
record, provided that this instrument shall not reimpose same.

2. Real estate taxes for the year 2012and all subsequent years.
3. Existing applicable governmental building and zoning ordinances and other governmental
regulations.

-1-

Book28129/Page1240 CFN#20120381078 Page 1 of 2
Case 1:19-cv-24138-DPG Document 44-2 Entered on FLSD Pade o2ehe *bahe ot #* 4

TOGETHER with all the tenements, hereditaments and appurtenances belonging or in any way
appertaining to the Property.

TO HAVE AND TO HOLD the same in fee simple forever.

AND GRANTOR hereby covenants with Grantee that Grantor is lawfully seized of the Property in fee
simple; that Grantor has good right and lawful authority to sell and convey the Property; and that Grantor does
hereby fully warrant the title to the Property and will defend the same against the lawful claims of all persons
claiming by, through or under Grantor, but against none other.

WITNESS THE EXECUTION HEREOF as of the day of | / day of May, 2012.

 

WITNESS
| \ AV 1920 COLLINS REALTY LLC,
Print! a Florida limited liability company

 

 

 

 
 

 

By: SS
Samuel Ben-Avraham, Managing Member
mt: Jacquelin 1dez

ACKNOWLEDGMENT
STATE OF FLORIDA )
)SS:
COUNTY OF MIAMI-DADE )

The foregoing was acknowledged before me this i day of April, 2012, by Samuel Ben-
Avraham, as Managing Member of 1920 COLLINS REALTY LLC, a Florida limited liability company, on
behalf of the Seller. (S)he is personally known to me or presented a Florida driver's license as identification and
did not take an oath.

My Commission Expires: —
Nota lic, State of Florida
PrintNime:  dacqueline Hednandez

 

 

Commission No.
tz MY COMMISSION #EE 171618
Saesaas EXPIRES: June 21, 2016
Ae ee®s Bonded Thru Notary Public Underwmtters
-2-

Book28129/Page1241 CFN#20120381078 Page 2 of 2
